Reel, J.,
delivered the opinion of the court.
The appellant appealed to the circuit court from a conviction in a justice of the peace court for the unlawful sale of intoxicating liquors. He appeared in the court on Monday, Tuesday, and Wednesday. On Thursday he appeared in court, but without obtaining leave of court he left the courtroom, and while gone for something over an hour his ease was called, and upon trial thereof he was convicted. He claims to have left the court room for the purpose of .attending to certain business. A motion was pre*150sented to set aside the verdict, because the case was tried in Ms absence.
The appellant should have been in court when Ms case was called. His case was on the docket for trial. The court, at its discretion, could try the case when it was called, whether appellant was present or not. Section 1495, Code 1906. We refer to the ease of Durden v. State, 59 South. 844, for a recent discussion of tMs court regarding the necessity of. appellant remaining in court, so as to be ready to personally respond whenever his case is called for hearing. The case appears to have been fairly tried.

Affirmed.